17 N.Y.3d 847 (2011)
954 N.E.2d 1167
930 N.Y.S.2d 542
GALASSO, LANGIONE & BOTTER, LLP, et al., Respondents,
v.
THOMAS F. LIOTTI, Defendant and Third-Party Plaintiff-Appellant.
FREDERICK K. BREWINGTON, Third-Party Defendant-Respondent.
Motion No: 2011-708
Court of Appeals of New York.
Submitted July 5, 2011.
Decided September 15, 2011.
Motion, insofar as it seeks leave to appeal from the April 2011 Appellate Division order imposing sanctions and so much of the February 2011 Appellate Division order as affirmed Supreme Court's order dismissing the third-party complaint and affirmed Supreme Court's order awarding sanctions in favor of third-party defendant Frederick K. Brewington, denied; motion for leave to appeal otherwise dismissed upon the ground that the remaining portions of the orders sought to be appealed from do not finally determine an action within the meaning of the Constitution.